Petition for Writ of Mandamus Denied and Memorandum Opinion filed
January 5, 2021.




                                      In The

                       Fourteenth Court of Appeals

                                NO. 14-20-00672-CV



    IN RE NAJMA VENTURES, LLC AND FAISAL ASHRAF, Relators


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              55th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2020-10375

                         MEMORANDUM OPINION

      On September 29, 2020, relators Najma Ventures, LLC and Faisal Ashraf
filed a petition for writ of mandamus in this court. See Tex. Gov’t Code Ann.
§ 22.221; see also Tex. R. App. P. 52. In the petition, relators ask this court to
compel the Honorable Latosha Lewis Payne, presiding judge of the 55th District
Court of Harris County, to vacate her August 6, 2020 order denying relators’ motion
to compel production of a third-party appraisal and September 3, 2020 order granting
real parties in interest’s motion to quash a deposition on written questions
concerning the same appraisal.

      Relators have not established that they are entitled to mandamus relief.
Accordingly, we deny relators’ petition for writ of mandamus.


                                 PER CURIAM

Panel consists of Chief Justice Christopher and Justices Jewell and Zimmerer.




                                        2